DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Pat. Pub. No. 2014/0255196 A1) in view of Dimmick (US Pat. Pub. No. 2015/0078907 A1).
Regarding claim 1, Anderson discloses a turbine wheel (see [0012-0016], [0025-0034], and [0064]; here, Anderson discloses and depicts a gas turbine engine rotor configuration, and while the depicted exemplary embodiments of Fig. 2-10 are described within the detailed description as being  for a compressor wheel, it is clear from [0064] that Anderson also discloses that a turbine wheel may be embodied which comprises the same structural configuration as described for the compressor and fan wheel embodiments, therefore while subsequent citation of features in Anderson correspond to components described as being for a compressor wheel, it is understood that these features also may be included on a turbine wheel) having attachment sections (see radial peak and valley portions of the 
Anderson fails to teach that the first pin section has, at a tip portion, a plurality of divided pieces that are capable of being brought away from each other, and the at least one wire retention pin is fixed to one of the some tab sections with the plurality of divided pieces of the first pin section bent outward.
Dimmick exhibits a configuration for retaining turbine blades (33) within a turbine wheel (30) through the use of an annular fixation wire (blade retaining element 80, which may take the form of a locking wire, see [0031], ln 1-8) that is held in position by a wire retention pin (non-destructive fastener element 130, see Fig. 6-9).  In the configuration of Dimmick, this wire retention pin retains the annular fixation wire within a housing section (see Fig. 7 and 9) formed between the turbine wheel and an axially extending tab (133), and the wire retention pin is formed to include a first section (158) which extends through a pin slot (138) in the tab (see Fig. 7).  Dimmick teaches that the first section of the wire retention pin may include a tip portion (156), and at the tip portion, a plurality of divided pieces (wire sections 180 and 181) that are capable of being brought away from each other (see Fig. 8 and [0034]; here it is visually apparent that the wire sections 180 and 181 are bent outward to each other (away from each other) within the tip piece 156, forming a curved L-like shape, before bending back towards each other at the hook ends 176, 177), and Dimmick further teaches that the at least one wire retention pin is fixed to one of the some tab sections with the plurality of divided pieces of the first pin section bent outward (see Fig. 6-9 and [0034]; here the bent wire sections 180 and 181 bend outward to each other and then inward, as shown in Fig. 8, in order to cooperate with receiving slots 140, 142 within the tab to fix the wire retention pin to the tab section).  As can be seen from Fig. 9, by fixing the wire retention pin to the tab section with the pin extending axially towards the turbine wheel beneath the annular fixation, wire, the resulting configuration radially secures the annular fixation wire within the housing section.  Dimmick teaches that this configuration of wire retention pin and cooperating tab 
Because both Anderson and Dimmick describe configurations for retaining turbine blades within a turbine wheel through the use of annular fixation wires that are held in position by a wire retention pin extending through an axially extending tab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire retention pin and tab configuration of Anderson such that the first pin section has, at a tip portion, a plurality of divided pieces that are capable of being brought away from each other, such that the at least one wire retention pin may be fixed to the tab section through which it extends with the plurality of divided pieces of the first pin section bent outward, as taught by Dimmick, in order to provide a means of non-destructively securing the annular fixation wire within the housing section against radial movement in a manner that is easily removable, as described by Dimmick (see [0005], ln 21-26 and [0034], ln 21-24).  This in turn aids in preventing misalignment of the annular fixation ring in Anderson, thereby allowing for greater reliability of the annular fixation ring.  Here, it is clear that the above features of the cooperative pin and tab configuration taught by Dimmick do not necessitate a change in the pin slot of Anderson from an open ended notch format, as taught by Anderson, to a closed aperture slot, as taught by Dimmick, since the cooperation between the wire retention pin and the tab section at receiving slots 140 and 142 fixes the wire retention pin to the tab section, regardless of the shape of the pin slot.  Therefore, in the proposed combination, the pin configuration and tab section receiving slots of Dimmick are incorporated into the tab section and pin slot of Anderson.
Regarding claim 2, Anderson further discloses that the at least one wire retention pin is a pin with a stepped structure having a step surface (see the annular radially extending face of the shoulder 95 of the wire retention pin of Fig. 6, which faces the first pin section and tab section 72), and is configured such that the step surface is pressed against a wall surface of the one of the some tab sections on a housing section side (see Fig. 6; here the annular radially extending face of the shoulder 95 of the wire retention pin facing the first pin section and tab section 72 is depicted as being held in contact with the radially extending inner wall of the tab section within the housing section 96).
Regarding claim 3, Dimmick further teaches that at least one tab section among the some tab sections having the pin slot has a countersunk portion (139) located at an opening edge portion, on an outer surface side of the at least one tab section, of an end portion of the pin slot on the radially outward side (see Fig. 7 and [0033], ln 6-9; here it is clear from Fig. 7 that the countersunk lead-in portion extends around the entirety of the pin slot in the tab section of Dimmick).  Since the wire retention pin and tab section of Anderson are modified according to the cooperating pin and tab configuration of Dimmick in the above modification in re claim 1, it follows that the pin slot of the proposed combination may further include a countersunk portion as taught by Dimmick.
Regarding claim 4, Dimmick further teaches that the at least one wire retention pin has a hollow portion (access port 166) into which a tool is capable of being inserted (see Fig. 6 and [0034], ln 8-10).  Since the wire retention pin and tab section of Anderson are modified according to the cooperating pin and tab configuration of Dimmick in the above modification in re claim 1, it follows that the proposed combination may further include the hollow portion in the wire retention pin as taught by Dimmick.
Regarding claim 6, Dimmick further teaches that the first pin section has two divided pieces (wire sections 180 and 181), and the at least one wire retention pin is arranged such that an array direction of the two divided pieces is in the circumferential direction (perpendicular to the radial direction) (see Fig. 6-9).  Since in the above modification, the wire retention pin and tab section of 
Regarding claim 8, 
Anderson fails to teach bending a plurality of divided pieces at a tip portion of the first pin section of the wire retention pin outward, and pressing the plurality of divided pieces against an outer surface of the one of the tab sections to fix the wire retention pin to the one of the tab sections.
Dimmick exhibits the wire retention pin fixation configuration for a gas turbine engine as described above, which includes a plurality of divided pieces of the first pin section (see in re claim 1).  Dimmick further teaches bending a plurality of divided pieces at a tip portion of the first pin section of the wire retention pin outward (see Fig. 6-9 and [0034] ln 10-16; here the bent wire sections 180 and 181 are bent outward to each other and then inward to form a hook-like shape, as shown in Fig. 8, in order to cooperate with receiving slots 140, 142 within the tab to fix the wire retention pin to the tab section), and pressing the plurality of divided pieces against an outer surface of the one of the tab sections to fix the wire retention pin to the one of the tab sections (see Fig. 6-9 and [0034], ln 14-16; here the divided pieces are snap-fittingly received by the retaining features 140 and 142, therefore the divided pieces must be pressed against the outer surface of the tab section in which the retaining features 140 and 142 are formed).  As can be seen from Fig. 9, by fixing the wire retention pin to the tab section with the pin extending axially towards the turbine wheel beneath the annular fixation, wire, the resulting configuration radially secures the annular fixation wire within the housing section.  Dimmick teaches that this configuration of wire retention pin and cooperating tab and the method of installing the configuration as described above provides a means of non-destructively securing the annular fixation wire within the housing section in a manner that is easily removable, since the wire retention pin of this configuration may be removed simply by deforming the divided pieces (wire sections 180 and 181) (see [0005], ln 21-26 and [0034], ln 21-24).  
Because both Anderson and Dimmick describe methods for retaining turbine blades within a turbine wheel through the use of annular fixation wires that are held in position by a wire retention pin extending through an axially extending tab, it would have been obvious to one of ordinary skill in the art 
Regarding claim 9, Dimmick further teaches that the plurality of divided pieces of the wire retention pin comprise two divided pieces (wire sections 180 and 181), and the wire retention pin is arranged such that an array direction of the two divided pieces is in the circumferential direction (perpendicular to the radial direction) when the wire retention pin is inserted into the pin slot (see Fig. 6-9).  Since in the above modification, the wire retention pin and tab section of Anderson are modified .

Allowable Subject Matter
Claim(s) 5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745